Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-32 are allowed. 
Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance:
Claims 1 and 18 closely relate to Krumm (US 7,250,907 A1). Krumm discloses establishing a location of a device in an institutional space with a walkable path and obstructions based on registering proximity events, inferring location of nodes and time separation detections.
However, the Krumm reference does not teach inferring the location of nodes having an unknown location and registering proximity events of a user having an unknown location.
The US patent reference, Titus (US 2012/0149325 A1) discloses inferring the location of nodes having an unknown location, but the Titus reference does not have inferring the location of nodes having an unknown location and registering proximity events of a user having an unknown location.
The foreign patent reference, Hillier (CA 279 293 A1) discloses having an unknown location and registering proximity events, but Hillier does not teach inferring a location of nodes having an unknown location and establishing a location of a device in an institutional space based on the inferring location of nodes and time separation detections.
A Non-Patent document (Preventing Location-Based Identity Inference in Anonymous Spatial Queries) talks about cloaking to hide a location unknown (Paragraph 5 on page 1720), using space partitioning and quad-tree nodes (Paragraph 12 on Page 1721). Here, there is a technological need for pedestrians by establishing a location of a device in an institutional space with the walkable path and obstructions that is not taught in the Non-Patent document.

Claims 18 incorporate all limitations of Claim 1 and are allowed for the same reason given above.
Claims 19-32 are dependent from Claim 18 and are allowed for the same reason given above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        12/29/2021

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686